Citation Nr: 1758838	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  12-33 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to July 1969.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2010 rating decision in which the RO, inter alia, denied the Veteran's petition to reopen the Veteran's claim for service connection for a back disorder.  In May 2010, the Veteran filed a notice of disagreement (NOD) with the denial.  A statement of the case (SOC) was issued in October 2012, which found that the Veteran had submitted evidence that was new and material, but denied the Veteran's claim on the merits.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2012.

In April 2013, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is also of record.

In February 2015, the Board, inter alia, reopened the claim for service connection for a back disorder, and remanded the de novo service connection claim to the RO, via, the Appeals Management Center (AMC) in Washington, DC for additional development.  After accomplishing some action, the AMC denied the claim (as reflected in an April 2016 supplemental SOC), and returned this matter to the Board for further appellate consideration.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Although the Veteran has asserted an in-service injury to the low back, and currently has a current diagnosis of degenerative disc disease, his low back disorder was not shown during service or for years after service, and the weight of the competent, probative medical opinion evidence on the question of medical nexus to service weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection for a low back disorder are not met.  38 U.S.C. §§ 1131, 1137, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017). 

After a complete or substantially complete application for benefits is filed, the notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112; see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a January 2010 pre-rating letter, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate a service connection claim, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  This letter provided general notice as to how VA assigns ratings and effective dates, and the type of evidence that impacts those determinations, consistent with Dingess/Hartman.

The record also reflects that, consistent with applicable duty-to-assist provisions, VA has made reasonable efforts to develop the Veteran's claim, to include obtaining or assisting in obtaining all relevant records and other evidence pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service treatment records, VA treatment records, and VA examination reports reflecting medical opinions.  Also of record and considered in connection with the claim is the transcript of Board hearing, along with various written statements, provided by the Veteran, and by his representative, on his behalf.  Notably, there is no evidence or argument indicating any error or omission in the assistance provided. 

As for the April 2013 hearing, the Board notes that, during the hearing, the undersigned identified the issue on appeal, and elicited testimony from the Veteran regarding the Veteran's reported in-service injury and nature and continuity of low back symptomatology since that time.  Although the undersigned did not explicitly suggest the submission of any specific evidence, additional, pertinent evidence was added to the record pursuant to subsequent remand; hence, any omission in this regard was not prejudicial to the Veteran.  Notably, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), to include identification of any prejudice in the conduct of the hearing.  The hearing was legally sufficient.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Furthermore, as for the prior remands, the Board finds that there has been substantial compliance with the Board's remand instructions, to the extent possible, and that no further action in this regard is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268, 271 (1998) when remand instructions were substantially complied with); see also D'Aries v. Peake, 22 Vet. App. 97, 105-106 (2008) (finding that substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  Most recently, pursuant to the terms of the February 2015 remand, the RO obtained an addendum medical opinion.  The Board further finds that that opinion, along with other evidence of record, is adequate to adjudicate the claim on appeal.

In summary, the duties imposed by the VCAA have been considered and satisfied.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim herein decided.  As such, there is no prejudice to the Veteran in the Board proceeding to a decision on the claim, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in the line of duty.  See 38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its competency, credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Certain chronic diseases, including arthritis, shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. § 1101, 1112, 1113; 38 C.F.R. § 3.307, 3.309.

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

The United States Court of Appeals for the Federal Circuit has clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology (in lieu of a medical nexus opinion) apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In the instant case, the Veteran asserts that his current low back disorder is the result of a weapons rack falling on him in service in June 1969.  

The Veteran's service treatment records (STRs) includes an entry from June 1969, in which the Veteran sought medical treatment for his left shoulder after being hit.  The clinician noted that x-ray did not show any fracture but the Veteran had swelling over the mid-portion of his left scapular spine.  The Veteran was diagnosed with a soft tissue contusion of the left scapula.  Later that month in June 1969, the Veteran in his Report of Medical History answered no on the question asking if he ever had or currently had any recurrent back pain.   

In a May 1997 VA general medical exam, the Veteran denied any musculoskeletal problems.

The Veteran was afforded a VA examination in February 2012.  The examiner diagnosed the Veteran with mild degenerative disc disease and mild degenerative joint disease of the lumbosacral spine.  The Veteran reported to the VA examiner that he has a history of back trauma in service and that his back has been painful since 1969.  The examiner noted that he reviewed the claims file and found that the Veteran had back pain after falling while running in service in June 1969.  The examiner opined that the Veteran's current back disability is not at least as likely as not related to the in-service injury.  The examiner reasoned that there was no evidence of back problems until 2003, which was many years after the Veteran's claimed injury in 1969.  

During the April 2013 Board hearing, the Veteran stated that he hurt his back after a weapons rack fell on his back and shoulder in June 1969.  The Veteran also stated that his back has continued to be painful since his injury during service.  

In a February 2015 Board remand, the Board found that the examiner did not fully consider the Veteran's statements regarding his injury and his assertions of continuity of symptoms since service.  The Board instructed the RO to obtain an addendum medical opinion.  

In a March 2016 addendum medical opinion, the clinician again opined that it is at least likely as not that the Veteran's current disability had its onset during or is otherwise medically related to an in-service injury suffered from a weapons rack falling upon the Veteran.  The clinician noted that he reviewed the claims file and carefully considered the Veteran's documented medical history and assertions.  The examiner noted that STRs document low back pain after a fall on June 10, 1969.  The examiner further noted the Veteran had no complaints of any back problems or pain in a separation exam dated June 27, 1969.  The examiner further explained that there are no documented complaints of back pain or other back problems until after 2000.  

Turning to whether the evidence warrants a grant of service connection in this case, the Board first finds that competent evidence establishes that the Veteran has a current low back disability.  Moreover, although service treatment records document no specific incident of a lower back injury, as discussed above, the Veteran has testified that in 1969, he sustained an injury to his back after a weapons rack fell on him.  The Board notes that the Veteran is competent to report on the back injury as described.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting  that competent lay evidence requires facts perceived through the use of the five senses).  

However, as regards to the question of medical nexus-the matter upon which this claim turns-the Board finds that the competent, credible and probative weighs against finding a medical relationship, or nexus, between the Veteran's currently diagnosed degenerative disc disease in the lower back and his military service.

Here, the evidence of record shows suspected degenerative changes several decades after separation from service.  Absent competent evidence indicating that the Veteran had low back arthritis within one year of his separation from service, service connection may not be awarded on a presumptive basis.  The Board also points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor for consideration in determining whether the evidence support in-service incurrence of a disability.  See Maxson v. Gober, 230 F.3d 1330, 1333  (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  Here such factor, when considered in light of the other probative evidence of record, tends to weigh against the claim.  

Although the Veteran has asserted that he has low back pain on and off since service, the record is devoid of any evidence even suggesting a chronic back disability prior to 2000.  Even assuming the in-service injury in fact occurred as alleged, there is no evidence that the Veteran sustained any chronic disability of the lower back as a result of the injury.  Additionally, on his June 1969 separation exam, the Veteran denied recurring back pain only a few days after sustaining the injury in service.  Furthermore, during a May 1997 VA general medical exam, the Veteran denied any musculoskeletal problems.  For these reasons, the current assertions as to continuity of lower back symptoms in and since service-which, as noted, are not consistent with the contemporaneous record-are not deemed credible, and, hence, are not persuasive. 

Furthermore, the March 2016 addendum medical opinion addressing medical nexus to service is negative.  As the VA examiner, in providing the opinion, considered all of the pertinent evidence of record and provided a complete rationale, relying on and citing to the records reviewed, and offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two, the Board accords great probative weight to such opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  In this regard, the Board points out that the examiner engaged in a lengthy summary of the evidence reviewed.  

Overall, there is no indication that the VA examiner failed to consider any piece of relevant evidence before providing the requested opinion.  The Board also finds no reason to discount the addendum medical opinion based on the VA examiner's expertise and qualifications as a medical professional.  

Given the above, the Board simply finds no evidentiary basis upon which to establish service connection for a low back disorder as related to service, as a crucial element of service connection has not persuasively been shown.  See Davidson, supra (service connection requires evidence of a nexus between the claimed in-service disease or injury and the present disability).  As indicated, service connection also is not warranted by virtue of application of 38 C.F.R. § 3.303(b), to the extent applicable, as the evidence fails to persuasively demonstrate the existence of a chronic disease in service or noted in service, or of a continuity of symptomatology.  Indeed, lower back pain by itself without an accompanying diagnosis of a chronic disease or a suggestion that a chronic disease may have been present is not sufficient to satisfy the criteria for application of 38 C.F.R. 3.303 (b).  Nor can it be said that arthritis manifested within a year of separation from service; as such, the ne-year presumption for arthritis under 38 C.F.R. §§ 3.307 and 3.309 is therefore not helpful. 

As a final point, the Board emphasizes that the Veteran has submitted no evidence, aside from his own expressed lay beliefs, that his currently diagnosed degenerative disc disease of the lower back is attributable to his reported in-service injury.  However, such assertions do not provide persuasive support for theory of entitlement.  In this regard, the Board points out that resolving the matter of the etiology of dysfunctions and disorders generally require a medical determination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374-75 (Fed. Cir. 2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382   (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Simply stated, the Veteran is not competent to address such a matter.  He has not demonstrated that he has any education, training, or expertise to discuss the etiology of such a disability and is, thus, a layperson in this regard.  See 38 C.F.R. § 3.159(a)(1).  While it is in error to categorically reject layperson nexus evidence as incompetent, the Board may consider the facts of a particular case to determine the layperson's competence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  One factor to consider is the complexity of the question to be determined.  Jandreau, 492 F.3d at 1377. 

Here, the matter of the etiology current degenerative disc disease of the lower back is not a matter within the realm of knowledge of a layperson; rather, such is a complex question that requires education, training and expertise, none of which the Veteran is shown to possess.  Id.  As the Veteran's lay assertions in this regard have no probative value, he can neither support his claim, nor counter the probative opinion evidence of record, on the basis of lay assertions, alone. 

For all the foregoing reasons, the Board finds that the claim for service connection for a low back disorder must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. at 53-56. 


ORDER

Service connection for a low back disorder is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


